Citation Nr: 0316722	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial increased evaluation for low 
back strain with pain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial increased (compensable) 
evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
2000.

Service connection is also in effect for the following: left 
shoulder pain, rated as 10 percent disabling; right shoulder 
pain, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; cluster headaches, rated as 10 percent 
disabling; left knee, postoperative, rated as 10 percent 
disabling; left foot hammertoe disorder, postoperative, rated 
as 10 percent disabling; right foot hammertoe disorder, 
postoperative, rated as 10 percent disabling; and cervical 
spine degenerative changes; left eye corneal abrasion, right 
ring finger injury residuals, left index finger injury 
residuals, left ring finger compression fracture, distal 
tuft, and right knee pain, each rated as noncompensably 
disabling.  The combined rating is at 60 percent disabling.

This appeal to the Board of Veterans Appeals (the Board) is 
from the original rating action by  the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which assigned noncompensable ratings for the veteran's tinea 
pedis and low back disorders, and subsequently increased the 
rating for his back to 10 percent from the day following 
separation from service.  

The appeal for higher evaluations arises from the initial 
rating decision wherein the RO granted service connection for 
the disability and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issues have been characterized accordingly on 
the front cover of this decision.

During the course of the current appeal the veteran has 
raised the issue of entitlement to service connection for 
temporomandibular joint (TMJ) syndrome, but a substantive 
appeal has not been filed thereon and it is not part of the 
current appeal. 

After the case had been received by the Board, the Board 
informed the veteran of certain changes in regulations 
relating to his claim for an increased rating for tinea pedis 
in accordance with 38 U.S.C.A. § 5110(g); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); and Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997).  

Clinical records are in the file relating to some care of 
tinea pedis and low back problems since service.  The veteran 
underwent a generalized physical examination in August 2000.

At the personal hearing held before a Hearing Officer at the 
RO in September 2001, the veteran testified as to his 
increased symptoms relating to his low back and skin 
problems.  

REMAND

Judicial mandates have emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  This has not been taken into 
account in rating the veteran's case.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

In addition, the Board would note that the regulations 
relating to the rating of dermatological disorders are 
significantly different than those in place at the time the 
appeal initially began, and under which the RO considered the 
veteran.  The veteran is entitled to consideration under both 
old and new criteria, and to be accorded that which is to his 
greatest benefit.  This has not been accomplished.

The Board finds that additional development is required prior 
to a final determination in the case.  The case is remanded 
for the following action:

1.  The veteran should be asked to 
identify all sources of care for his low 
back and skin problems since August 2000 
and after appropriate release, either he 
or VA should acquire all clinical records 
and these should be attached to the 
claims file.  The RO should clarify 
whether the veteran or VA is responsible 
for obtaining specific evidence.  

2.  The veteran should be scheduled for 
examinations by VA specialists in 
dermatology and orthopedics to determine 
the exact nature and extent of current 
low back and dermatological disability.  
The claims folder should be made 
available to the examiners for review 
before the examinations.  The examination 
reports should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  
Unretouched color photos and accurate 
measures of the skin lesions should be 
accomplished, along with accurate 
measurements of all low back symptoms to 
include range of movement, pain, 
functional limitations, etc., in 
accordance with regulations and the 
guidelines of DeLuca and related 
schedular and other regulatory criteria. 

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied to include consideration of 
Fenderson.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


